Citation Nr: 1642500	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for glaucoma and left eye blindness.

2.  Whether new and material, evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.

The claims were remanded by the Board in February 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a January 2010 RO rating decision, claims of entitlement to service connection for diabetes mellitus, hypertension, and left eye blindness were denied.

2.  The evidence received since the January 2010 RO rating decision, is cumulative or redundant and does not raise a reasonable possibility of substantiating the claims.

3.  A right knee disability was not demonstrated while on active duty, arthritis of the right knee was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The January 2010 RO rating decision, denying entitlement to service connection for diabetes mellitus, hypertension, and left eye blindness is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the January 2010 VA rating decision to reopen claims for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

3.  New and material evidence has not been received since the January 2010 VA rating decision to reopen claims for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

4.  New and material evidence has not been received since the January 2010 VA rating decision to reopen claims for service connection for glaucoma with left eye blindness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

5.  A right knee disorder was not incurred or aggravated inservice, and arthritis of the right knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and November 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

A VA medical opinion regarding the right knee was obtained in December 2012 which the Board finds to have been adequate.  The report includes review of private and VA treatment records and the Veteran's assertions and is supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Regarding the new and material claims, the Board finds that there is not new and material evidence sufficient to reopen these claims.  As such, there is not a duty to obtain a VA examination regarding these issues.

Pursuant to the Board's February 2015 remand instructions, VA sent a December 2015 letter requesting the Veteran to either submit or sign an authorization form so that the RO could obtain medical records from private treatment providers.  The RO obtained the requested VA treatment records and records from Dr. M.  In a letter dated in January 2016, the Veteran responded with private treatment records from Dr. L. and indicated that no other records were necessary to adjudicate his claims.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's February 2015 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the hearing before the undersigned satisfied the requirements regarding the duty to assist during a hearing.  Further, based on this hearing, the Board directed additional development.  


II.  Claims to Reopen

In a June 2002 decision, the RO denied the Veteran's claim for glaucoma and left eye blindness as there was no evidence that a current glaucoma diagnosis was caused by or incurred in active service.  The Veteran did not appeal the claim.  In a January 2010 rating decision, the RO declined to reopen a claim for service connection for glaucoma with left eye blindness finding no new and material evidence has been received.  The RO also denied service connection for diabetes mellitus and hypertension as there was no evidence that current diagnoses of diabetes mellitus and hypertension were caused or incurred during service.  The RO also found there was no evidence that the Veteran was exposed to herbicides, so presumptive service connection was not warranted.

The Veteran did not appeal the decision by filing a notice of disagreement.  Therefore, the January 2010 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.  The Board also finds that new and material evidence was not submitted within a year of this rating decision.

The additional relevant evidence received since the January 2010 RO rating decision includes private treatment records, VA treatment records, additional statements from the Veteran, and a December 2014 Board hearing transcript.

In this case, the Board finds the evidence does not support the reopening of the claims.  While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claims for diabetes mellitus, hypertension, and left eye blindness.  Specifically, the VA and private treatment records show ongoing complaints and treatment and diagnosis for the already-established current disabilities of diabetes mellitus, hypertension, and left eye blindness.  In a September 2013 notice of disagreement, the Veteran alleged his disorders all manifested during active service.  The Board finds that this assertion is cumulative and redundant of the evidence previously of file, in that the Veteran's claims for service connection previously included generally the assertion that these disabilities began/attributable to service.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claims on appeal, thus is not new and material and these claims are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board is cognizant that the bar is low to determine whether there is new and material is low.  Here, however, the Board finds that the evidence is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The applications to reopen are denied.

III.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims entitlement to service connection for a right knee disorder due to an injury during active service.

Service treatment records (STRs), including examinations dated in October 1958, March 1959, November 1959, October 1964, August 1970, August 1976, and April 1978, are negative for a diagnosis of a chronic knee disorder.  The Veteran specifically denied "trick" or locked knee, as well as joint deformity and arthritis, in medical history reports dated in October 1958, November 1959, and April 1978.  STRs do indicate the Veteran was injured while attempting to get on the back of a truck.  He slipped and his right leg went under the rear wheels of the truck, with the truck running over it.  The diagnoses were contusion of the right knee and abrasion of the right leg.  An x-ray report dated in March 1963 revealed no evidence of fracture line, dislocation, or retained radio-opaque foreign bodies.  

Post-service treatment records include complaints of right knee pain starting in January 2012.  In a January 2012 VA primary care note, the Veteran reported chronic right knee pain worsening over the past few months.  He stated that one year ago, he tripped and injured the knee and was unable to walk on it for a month.  During a May 2012 private evaluation, the Veteran complained of right knee pain for two years.  He reported a history of trauma one year ago.  In an April 2013 VA progress note, the Veteran complained of knee pain on standing.  In an October 2013 VA progress note, the Veteran reported right knee pain after 10 minutes of walking.  An October 2013 VA x-ray report included a diagnosis of degenerative joint disease of both knees.  A June 2015 private MRI report showed oblique flat tear involving the posterior horn of the medial meniscus extended into the posterior root ligament.  A January 2016 medical certification submitted by the Veteran included a diagnosis of osteoarthritis of both knees, right worse than left.  The examiner indicated the Veteran was initially seen in 2013.  

The Veteran submitted a May 2012 knee and lower leg disability benefits questionnaire (DBQ).  The examiner noted a diagnosis of ostearthritis with a date of diagnosis in May 2012.  The examiner indicated the Veteran reported a two year history of pain in the right knee on weightbearing.  A May 2012 private x-ray report showed spurs in the intercondylar eminence with asymmetric narrowing of the knee joint space.  

In a December 2012 VA joints opinion, the examiner reviewed the claims file and recognized the Veteran suffered a right leg and knee injury in February 1963.  The diagnosis was contusion, right knee, and the Veteran was noted to be fit to return to duty after consult.  There were no other consults found regarding this right leg/knee condition.  The examiner indicated that the Veteran's re-enlistment report of medical examination, dated in October 1964, showed normal lower extremities.  There was no mention of any chronic compensable right leg/knee condition.  This, the examiner found, proves that the February 1963 injury was acute and transitory, treated adequately, and resolved completely without any chronic sequelae.  Then, again, on re-enlistment in August 1970, the Veteran was found fit to re-enlist.  Lastly, the Veteran's retirement report of medical history dated in April 1978 showed the Veteran declaring he was in good physical condition, despite his right hearing loss.  He denied having swollen or painful joint, lameness, broken bones, or "rick" or locked knee.  There was no mention of any right knee/leg chronic compensable condition.  The examiner found this is final proof that the above right leg/knee injury diagnoses as an abrasion/contusion was acute and transitory which healed completely without any chondric compensable complications.  There was no medical evidence submitted to show that this right knee/leg condition manifested to a compensable degree within the initial post-service presumption period of one year.  Therefore, the claimed right leg/knee condition is less likely than not due to or related to his military service.  

During the December 2014 Board hearing, the Veteran asserted that his right knee disability began in service, in 1962 or 1963, when he was run over a by a service pic-up truck.  He stated that his knee did not bother him until he got older, and when it gets cold.  He also stated it is painful to stand for long periods of time.  

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disorder.

Initially, the Board notes that there is no probative evidence that arthritis of the right knee was compensably disabling within one-year of discharge from active duty and arthritis was not noted during service.

The Board finds the December 2012 VA opinion is of significant probative value.  The report was based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of injury in service, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current right knee disorder was not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record.

The Board has considered the Veteran's reports that he experienced a continuity of right knee problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of right knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

The Veteran's service treatment records include references to a right knee injury; however, there is no evidence of a diagnosis or complaints of an orthopedic disorder in the 15 years of active service following the injury.  Furthermore, the examiner at that time of injury specifically noted no fractures.  

After service, there is no evidence that the Veteran sought treatment for a right knee problem for multiple years.  According to the medical evidence of record, the Veteran first reported a right knee disorder in 2012, more than 13 years after separation from active duty.  There are no additional treatment records dated between separation and January 2012.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran specifically he denied swollen or painful joints, cramps in legs, arthritis, and bone or joint deformity upon separation.  Accordingly, the Board finds that the Veteran's current statements are unsupported with respect to the question of onset of his claimed right knee disability.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiner, a medical professional, who considered the Veteran's lay reports as to his pain.  Additionally, the examiner based his opinion on a thorough review of the service treatment records and post-service medical records, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current right knee disorder was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted to reopen a claim for entitlement to service connection for glaucoma and left eye blindness; the appeal is denied.

New and material, evidence has not been submitted to reopen a claim for entitlement to service connection for hypertension; the appeal is denied.

New and material evidence has not been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure; the appeal is denied. 

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


